Citation Nr: 1620089	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as  post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1987 to October 1990 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2014, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability, claimed as PTSD.  The Veteran appealed this denied claim. 

In November 2015, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision, finding that the Board erred insofar as it failed to 
provide adequate reasons or bases for its decision.  Specifically, the Court stated that the Board relied on an inadequate examination and did not discuss the April 2012 private psychiatric report that was part of the record.  Therefore, the Court vacated the Board's decision denying service connection for an acquired psychiatric disability, claimed as PTSD, and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2015 Memorandum Decision, the Board finds that a new VA examination is necessary to obtain an adequate opinion as to the etiology of the Veteran's acquired psychiatric disability. See 38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding where a VA examination was "inadequate for evaluation purposes"); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that an inadequate medical evaluation frustrates judicial review).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.

For each identified psychiatric disorder, to include PTSD, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

The VA examiner should reconcile the opinion with all other evidence of record, in particular the May 2009 private psychological evaluation that showed that the Veteran was diagnosed with multiple acquired psychiatric conditions, the symptoms related to those conditions that were reported by the Veteran, and the private doctor's conclusions.  Additionally, the VA examiner should discuss VA outpatient treatment records, to include the September 2009 mental health outpatient treatment record. Finally, the VA examiner should discuss the April 2012 private psychiatric report that is included in the record.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


